Citation Nr: 1441931	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at an October 2012 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.


FINDING OF FACT

It is just as likely as not the Veteran's tinnitus incepted during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his tinnitus is the result of injury (namely, acoustic trauma) incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection based on continuity of symptomatology under § 3.303(b), however, only applies to the chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not one of these diseases listed in this VA regulation.  Nevertheless, service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his October 2012 hearing testimony, the Veteran alleged that his tinnitus had begun during his service and that he had continuously experienced it ever since.  In his preceding December 2010 notice of disagreement (NOD), he explained that, while his tinnitus is not as frequent as it was when he first left the military, he still experiences it two or three times a week.


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service also are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Despite some seeming inconsistency in his written and oral testimony and his report to the VA compensation examiner, the Board ultimately finds no reason to doubt the Veteran's credibility.  His reports regarding the onset of his tinnitus during his service have been rather consistent since the filing of his claim.  While he did report during his August 2010 VA compensation examination that his tinnitus stopped, he also stated numerous times since that he still experiences it and that in actuality he meant that it had decreased in frequency since his service, not instead gone away altogether.  So any perceived inconsistencies are attributable to his simple misunderstanding of the question actually being asked.  Moreover, while his service treatment records (STRs) do not reflect complaints of ringing in his ears, this, too, is not inconsistent with his hearing testimony that he complained to his friends while in service about the ringing in his ears, but in response they told him that was just part of military life.


The August 2010 VA examiner concluded the Veteran's tinnitus was not caused by or a result of military noise exposure, and reiterated this belief in an April 2011 addendum opinion.  However, those opinions were based on the aforementioned statement by the Veteran during the examination that his tinnitus had stopped.  But, to reiterate, in subsequent statements and testimony, he clarified that he still has tinnitus, albeit less frequently than immediately after he completed his service.  So that VA examiner apparently merely misunderstood the true history of this condition that the Veteran had recounted.  The Board is satisfied with his explanation regarding this discrepancy, especially because at other times he has steadfastly maintained that he has experienced tinnitus ever since his service.

Thus, the Board is left with the competent and credible evidence provided by the Veteran regarding having incurred tinnitus in service and having experienced it ever since.  As such, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, and in this circumstance the claim of entitlement to service connection for tinnitus must granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for tinnitus is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


